Exhibit 10.4
 
 
Name:
[●]
Number of Shares of Stock subject to Option:
[●]
Price Per Share:
$[●]
Date of Grant:
[●]





the l.s. starrett company
2012 Long-Term Incentive Plan


Director Non-statutory Stock Option Agreement


This agreement (the “Agreement”) evidences a stock option granted by The L.S.
Starrett Company (the “Company”) to the undersigned (the “Optionee”), pursuant
to and subject to the terms of The L.S. Starrett Company 2012 Long-Term
Incentive Plan (as amended from time to time, the “Plan”), which is incorporated
herein by reference.


1.           Grant of Stock Option.  The Company grants to the Optionee on the
date set forth above (the “Date of Grant”) an option (the “Stock Option”) to
purchase, on the terms provided herein and in the Plan (including, without
limitation, the exercise provisions in Section 6(b)(3) of the Plan), the number
of shares of Stock of the Company set forth above (the “Shares”) with an
exercise price per Share as set forth above, in each case subject to adjustment
pursuant to Section 7 of the Plan in respect of transactions occurring after the
date hereof.
 
The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that is not to be treated as a stock option described in subsection
(b) of Section 422 of the Code) and is granted to the Optionee in connection
with the Optionee’s service to the Company and its qualifying subsidiaries.  For
purposes of the immediately preceding sentence, “qualifying subsidiary” means a
subsidiary of the Company as to which the Company has a “controlling interest”
as described in Treas. Regs. §1.409A-1(b)(5)(iii)(E)(1).


2.           Meaning of Certain Terms.  Except as otherwise defined herein, all
capitalized terms used herein have the same meaning as in the Plan.  The
following terms have the following meanings:
 
 
(a)
“Beneficiary” means, in the event of the Optionee’s death, the beneficiary named
in the written designation (in form acceptable to the Administrator) most
recently filed with the Administrator by the Optionee prior to the Optionee’s
death and not subsequently revoked, or, if there is no such designated
beneficiary, the executor or administrator of the Optionee’s estate.  An
effective beneficiary designation will be treated as having been revoked only
upon receipt by the Administrator, prior to the Optionee’s death, of an
instrument of revocation in form acceptable to the Administrator.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
“Option Holder” means the Optionee or, if as of the relevant time the Stock
Option has passed to a Beneficiary, the Beneficiary.

 
3.           Vesting; Method of Exercise; Treatment of the Stock Option Upon
Cessation of Service.
 
 
(a)
Vesting.  As used herein with respect to the Stock Option or any portion
thereof, the term “vest” means to become exercisable and the term “vested” as
applied to any outstanding Stock Option means that the Stock Option is then
exercisable, subject in each case to the terms of the Plan.   Unless earlier
terminated, forfeited, relinquished or expired, the Stock Option shall become
vested as to 33.3% of the total number of Shares subject to the Stock Option on
each of the first three anniversaries of the Date of Grant.  Notwithstanding the
foregoing, Shares subject to the Stock Option shall not vest on any vesting date
unless the Optionee has remained in continuous Employment from the Date of Grant
through such vesting date.

 
 
(b)
Exercise of the Stock Option.  No portion of the Stock Option may be exercised
until such portion vests.  Each election to exercise any vested portion of the
Stock Option will be subject to the terms and conditions of the Plan and shall
be in writing, signed by the Option Holder (or in such other form as is
acceptable to the Administrator).  Each such written exercise election must be
received by the Company at its principal office or by such other party as the
Administrator may prescribe and be accompanied by payment in full as provided in
the Plan.  The exercise price may be paid (i) by cash or check acceptable to the
Administrator, (ii) to the extent permitted by the Administrator, through a
broker-assisted cashless exercise program acceptable to the Administrator, (iii)
by such other means, if any, as may be acceptable to the Administrator, or (iv)
by any combination of the foregoing permissible forms of payment.  In the event
that the Stock Option is exercised by a person other than the Optionee, the
Company will be under no obligation to deliver shares hereunder unless and until
it is satisfied as to the authority of the Option Holder to exercise the Stock
Option and compliance with applicable securities laws.  The latest date on which
the Stock Option or any portion thereof may be exercised will be the 10th
anniversary of the Date of Grant (the “Final Exercise Date”); provided, however,
if at such time the Optionee is prohibited by applicable law or written Company
policy from engaging in any open-market sales of Stock, the Final Exercise Date
will be automatically extended to thirty (30) days following the date the
Optionee is no longer prohibited from engaging in such open-market sales.  If
the Stock Option is not exercised by the Final Exercise Date the Stock Option or
any remaining portion thereof will thereupon immediately terminate.

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
(c)
Treatment of the Stock Option Upon Cessation of Employment.  If the Optionee’s
Employment ceases, the Stock Option, to the extent not already vested will be
immediately forfeited, and any vested portion of the Stock Option that is then
outstanding will be treated as follows:

 
(i)           Subject to clauses (ii) and (iii) below and Section 4 of this
Agreement, the Stock Option, to the extent vested immediately prior to the
cessation of the Optionee’s Employment, will remain exercisable until the
earlier of (A) the date which is 60 days after the date of such cessation of
Employment, or (B) the Final Exercise Date, and except to the extent previously
exercised as permitted by this Section 3(c)(i) will thereupon immediately
terminate.
 
(ii)           Subject to clause (iii) below and Section 4 of this Agreement,
the Stock Option, to the extent vested immediately prior to the cessation of the
Optionee’s Employment due to death or disability, will remain exercisable until
the earlier of (A) the first anniversary of the Optionee’s death or (B) the
Final Exercise Date, and except to the extent previously exercised as permitted
by this Section 3(c)(ii) will thereupon immediately terminate.
 
(iii)           If the Optionee’s Employment is terminated by the Company and
its subsidiaries in connection with an act or failure to act constituting Cause
(as the Administrator, in its sole discretion, may determine), or such
termination occurs in circumstances that in the determination of the
Administrator would have entitled the Company and its subsidiaries to terminate
the Optionee’s Employment for Cause, the Stock Option (whether or not vested)
will immediately terminate and be forfeited upon such termination.
 
4.           Forfeiture; Recovery of Compensation.
 
 
(a)
The Administrator may cancel, rescind, withhold or otherwise limit or restrict
the Stock Option at any time if the Optionee is not in compliance with all
applicable provisions of this Agreement and the Plan.

 
 
(b)
The Stock Option is subject to Section 6(a)(5) of the Plan.  The Stock Option
(whether or not vested or exercisable) is subject to forfeiture, termination and
rescission, and the Optionee will be obligated to return to the Company the
value received with respect to the Stock Option (including Shares delivered
under the Stock Option, and any gain realized on a subsequent sale or
disposition of Shares), (ii) in accordance with Company policy relating to the
recovery of erroneously-paid incentive compensation, as such policy may be
amended and in effect from time to time, or (ii) as otherwise required by law or
applicable stock exchange listing standards, including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act.

 
 
-3-

--------------------------------------------------------------------------------

 
 
5.           Transfer of Stock Option. The Stock Option may not be transferred
except as expressly permitted under Section 6(a)(3) of the Plan.
 
6.           Withholding.  The Optionee shall be responsible for satisfying and
paying all taxes arising from or due in connection with the exercise of the
Option.  The Company and its subsidiaries shall have no liability or obligation
related to the foregoing.
 
7.           Effect on Service or Employment.  Neither the grant of the Stock
Option, nor the issuance of shares upon exercise of the Stock Option, will give
the Optionee any right to be retained as a member of the Board or any of its
Affiliates, affect the right of the Company or any of its Affiliates to
discharge or discipline such Optionee at any time, or affect any right of such
Optionee to terminate his or her Employment at any time.
 
8.           Governing Law.  This Agreement and all claims or disputes arising
out of or based upon this Agreement or relating to the subject matter hereof
will be governed by and construed in accordance with the domestic substantive
laws of the Commonwealth of Massachusetts without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.
 
By acceptance of the Stock Option, the undersigned agrees to be subject to the
terms of the Plan.  The Optionee further acknowledges and agrees that (i) the
signature to this Agreement on behalf of the Company is an electronic signature
that will be treated as an original signature for all purposes hereunder and
(ii) such electronic signature will be binding against the Company and will
create a legally binding agreement when this Agreement is countersigned by the
Optionee.
 


[The remainder of this page is intentionally left blank]
 
 
-4-

--------------------------------------------------------------------------------

 
 
Executed as of the ___ day of [●].
 
 

Company: THE L.S. STARRETT COMPANY                  
 
By:
      Name:       Title:            
Optionee:
       
Name:
             
Address:
           

 
 
 
 
[Signature Page to Non-Statutory Option Agreement]
 